DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 11/23/2021.  As directed by the amendment, claims 8 and 21 have been amended, and claims 25-34 have been added. As such, claims 8-13 and 22-34 are pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 

Claim Objections
Claims 8 and 22 are objected to because of the following informalities:
Regarding claim 8 and 22, the newly-added sections should read “first storage layer comprises” and “second storage layer comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 and 32 OR claims 29 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 27 and 32 OR claims 29 and 33, either claims 27 and 32 a) infer that the first and second types are different, such that claims 29 and 33 are not properly further limiting, or b) they do not infer that the first and second types are different, such that claims 27 and 32 are not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11-13 and 22-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raidel et al. (WO 98/43684; hereinafter “Raidel,” wherein US 6,965,058 B1 is referenced in the rejection below as an English translation of the WIPO document) in view of Everett et al. (US 2004/0033750 A1; hereinafter “Everett”), Sosalla et al. (US 2005/0148961 A1; hereinafter “Sosalla”), Miura et al. (US 2004/0015145 A1; hereinafter “Miura”) and Timmons et al. (US 4,022,211; hereinafter “Timmons”).
Regarding claims 8 and 22-24, Raidel discloses an absorbent article (sanitary napkin 10) (Figs. 1-3), comprising: 
a. a topsheet (liquid-permeable layer 18) (Fig. 3); 
b. a backsheet (liquid-impermeable layer 20) (Fig. 3) comprising adhesive on an exterior surface thereof ([f]or attachment of the absorbent article…to a garment, the liquid-impermeable layer may include at least one…adhesive layer, col. 12, lines 4-7; wherein the adhesive layer must be on the exterior surface in order to function as disclosed);
c. an absorbent core (comprising core 28 and cellulose material 44) (col. 14, lines 17-25) disposed between the topsheet and the backsheet (Fig. 3), wherein the absorbent core comprises a first storage layer (core 28) and a second storage layer (cellulose material 44), the first storage layer comprising a first surface (e.g. facing up in Fig. 3) and an opposing second surface (e.g. down up in Fig. 3), the second storage layer comprising a first surface (e.g. facing up in Fig. 3) and an opposing second surface (e.g. down up in Fig. 3), wherein the first surface of the first storage layer or the second storage layer is disposed in contact with the second surface of the second storage layer or the first storage layer, respectively (Fig. 3), wherein the first storage layer has a shape that is different from that of the second storage layer (Figs. 1-2; where 28 is oval and 44 is hourglass/dog-bone), the first storage layer comprising side edges (to the left and right in Figs. 1-3) and end edges (to the front and back in Figs. 1-2), and the second storage layer comprising side edges (to the left and right in Figs. 1-4) and end edges (to the front and back in Figs. 1-2), wherein the first storage layer side edges are disposed inboard of the second storage layer side edges (Figs. 1-3), and wherein the first storage layer comprises at least one recessed area (grooves 26) disposed inboard of the first storage layer side edges and end edges (Fig. 1; wherein grooves 26 are completely within the bounds of layer 28/spaced inwardly from the edges thereof), and an area (comprising chambers 36, 38, 40) surrounding the at least one recessed area (Fig. 3 in view of Fig. 1) having a height (Fig. 3, where the surrounding area has a height that is the thickness of the core 28).
of less than 5 mm, or of less than 2.5 mm. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art, MPEP 2144.05.II.A, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. Miura teaches that it was well known in the sanitary napkin art at the time of invention to select an appropriate thickness of a sanitary napkin, and particularly for the thickness of a sanitary napkin to be less than 3 mm (para [0071]). Therefore, it would have been obvious to routine experimentation to arrive at the area surrounding the at least one recessed area of core 28 of Raidel having a height of less than 5 mm as taught by Miura, or of less than 2.5 mm as taught by Miura in view of Raidel [core 28 of Raidel is depicted as roughly two-thirds the thickness of the entire napkin, see e.g. Fig. 3, such that in combination with Miura’s teaching of less than 3 mm thickness for the whole napkin, an artisan would have been reasonably lead to core 28 having a thickness of less than about 2 mm], in order to predictably provide a sufficiently thin and thus more comfortable/less noticeable sanitary napkin.
While Raidel further discloses wherein the first storage layer comprise[s] a first absorbent gel material (SAP/AK) of a first basis weight (col. 7, lines 37-42; Table 1), Raidel is silent regarding the second storage layer comprising a second absorbent gel material of a second basis weight, and wherein the first basis weight is different than the second basis weight. However, Everett demonstrates  (paras [0079] and [0120-122]) and the second storage layer (second layer 50) comprise[s] a second absorbent gel material of a second basis weight (paras [0079] and [0132-134]), and wherein the first basis weight is different than the second basis weight (Examples 1-7, 9 and 10). Therefore, it would have been obvious to an artisan at the time of invention to modify the second layer of Raidel to include a second absorbent gel material of a second basis weight, wherein the first basis weight is different than the second basis weight, in order to provide more space-saving and more permanent/less-likely-to-exude storage capacity in the second layer (by utilizing SAP in lieu of some of the absorbent fibers), and to provide a SAP gradient (either higher in the upper layer or higher in the lower layer) to provide the predictable benefits thereof (Everett para [0079]), see e.g. the discussion of claims 25/30 and 26/31 below.
Raidel is also silent regarding:
d. first indicia that are disposed on a lower surface of the topsheet and that are visible through the topsheet; and 
e. second indicia that are disposed on a body-facing portion of an acquisition layer disposed between the topsheet and the absorbent core, wherein the second indicia are visible through the topsheet.  
However, Everett further demonstrates that it was well known in the absorbent article art at the time of invention for an absorbent article to include an acquisition layer (surge layer 84) (Figs. 1-2) disposed between a topsheet (topsheet 24) and a multi-layer absorbent core (core structure 30, comprising layers 48 and 50), and Sosalla demonstrates that providing absorbent articles with indicia visible through the topsheet that are disposed on any or a plurality of the layers therein, including the interior surface of the topsheet and a layer between the topsheet and the absorbent core, e.g. on a liquid handling/transfer/surge layer (Figs. 3-4; paras [0042-44]) was very well known in the art at the time of invention, with Miura teaching specifically disposing indicia on a lower surface of the topsheet of a sanitary napkin or the body-facing portion of a layer situated below the topsheet of the sanitary napkin (Fig. 1/4; abstract), and Timmons teaching disposing first indicia on the inner surface of an outer layer and second indicia on the opposing surface of an adjacent inner layer (col. 4, lines 64-68). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the article of Raidel to include an acquisition layer disposed between the topsheet and the absorbent core as taught by Everett and first indicia that are disposed on a lower surface of the topsheet and that are visible through the topsheet, and second indicia that are disposed on a body-facing portion of the acquisition layer disposed between the topsheet and the absorbent core and that are visible through the topsheet as taught/suggested by Sosalla, Miura and Timmons, in order to provide the expected results of additional, well-established fluid handling within the article for faster fluid up-take and more effective usage of the core (Everett para [0092]) as well as providing aesthetic appeal to the article, which can provide an emotional benefit to women before uses and thus decrease women’s melancholic mood (Miura, abstract).
wherein the absorbent core has a shape that is asymmetric about its lateral axis (Figs. 7c, k, p and y).  
Regarding claims 12 and 13, Raidel in view of Everett, Sosalla, Miura and Timmons teaches the absorbent article of claim 8, wherein to be given patentable weight, the printed matter and associated product must be in a functional relationship. However, where a product merely serves as a support for printed matter, no functional relationship exists. See MPEP 2111.05.I. Since no functional relationship exists, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01.III. Therefore, since Raidel in view of Everett, Sosalla, Miura and Timmons teaches printed matter as discussed above regarding claim 8, the content of that printed matter (i.e. the specific shapes and/or colors of the indicia) is not given patentable weight, so Raidel in view of Everett, Sosalla, Miura and Timmons renders obvious claims 12 and 13. Moreover, further regarding claim 13, Timmons teaches that blue was a known color for indicia in the absorbent article art at the time of invention (col. 4, lines 40-47), such that it would have been obvious to an artisan at the time of invention for the first and/or second indicia of Raidel in view of Everett, Sosalla, Miura and Timmons to comprise a color selected from the group consisting of violet, blue, lavender, and combinations thereof as further taught by Timmons, in order to provide the expected result of utilizing a soothing color for aesthetic purposes.
 absorbent article of claims 8 and 22, wherein Everett further demonstrates that it was known in the absorbent article art at the time of invention to include wherein the first basis weight is greater than the second basis weight (concentration of superabsorbent particles may be arranged…higher concentrations toward the bodyside...relatively lower concentrations toward the outerside, Everett para [0079]; Everett Example 4), such that it would have been obvious to include the claimed arrangement in the modified Raidel, in order to provide the expected result of aiding the main body layer of Raidel in performing its intended function of having a higher absolute storage capacity (Raidel col. 2, lines 55-61 and col. 10, lines 50-65) by virtue of not only having the polymethyelene urea (which is twice as absorbent as the cellulose taught for the lower layer, see Raidel col. 7, lines 56-58 in view of col. 10, lines 62-65) but also more SAP (Raidel col. 7, lines 37-42 and col. 10, lines 8-10).  
Regarding claim 26 and 31, Raidel in view of Everett, Sosalla, Miura and Timmons teaches the absorbent article of claim 22, wherein Everett further demonstrates that it was known in the absorbent article art at the time of invention to include wherein the second basis weight is greater than the first basis weight (concentration of superabsorbent particles may be arranged…lower concentrations toward the bodyside...relatively higher concentrations toward the outerside, para [0079]; Everett Examples 1-3, 5-7 and 9-10), such that it would have been obvious to include the claimed arrangement in the modified Raidel, in order to provide the expected result of a secondary storage layer that is thinner/better able to lock away overflow liquid by virtue of including more SAP, while minimizing gel blocking in the main body layer of some SAP.  
Regarding claims 27-28 and 32-33, Raidel in view of Everett, Sosalla, Miura and Timmons teaches the absorbent article of claims 8 and 22, wherein Everett further demonstrates that it was known in the absorbent article art at the time of invention to include wherein the first absorbent gel material is a first type of absorbent gel material, and wherein the second absorbent gel material is a second type of absorbent gel material (they are necessarily each “types” because they exist), wherein the first type of absorbent gel material is different than the second type of absorbent gel material (two or more different types of superabsorbent, Everett para [0078]), such that it would have been obvious to an artisan at the time of invention to include the first and second absorbent gel materials as different types in the modified Raidel, in order to provide the expected result of SAP that is tailored to its particular location, e.g. faster absorbing SAP in the upper layer for faster uptake of insults.  
Regarding claims 29 and 34, Raidel in view of Everett, Sosalla, Miura and Timmons teaches the absorbent article of claims 8 and 22, wherein Everett further demonstrates that it was known in the absorbent article art at the time of invention to include wherein the first absorbent gel material is a same type of absorbent gel material as the second absorbent gel material (Everett Examples 4-7), such that it would have been obvious to an artisan at the time of invention to include the first and . 

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raidel in view of Everett, Sosalla, Miura and Timmons as applied to claim 8 above, and further in view of Noel et al. (US 5,304,161; hereinafter “Noel”).
Regarding claims 9 and 10, Raidel in view of Everett, Sosalla, Miura and Timmons teaches the absorbent article of claim 8, wherein Raidel further discloses wherein the absorbent core has a shape that is asymmetric about its lateral axis (Figs. 7c, k, p and y), but Raidel is silent regarding wherein the article also has a shape that is asymmetric about its lateral axis. However, Noel demonstrates that it was well known in the absorbent article art at the time of invention for an asymmetric core to be positioned in an asymmetric article (Fig. 1; col. 6, lines 6-7). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the article with a core that has a shape that is asymmetric about its lateral axis disclosed by Raidel to itself have a shape that is asymmetric about its lateral axis as taught by Noel, in order to provide the greater absorbent coverage at one end of the article over the entire area of that region of the article (Noel, col. 6, lines 57-60). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a), in the alternative, as being unpatentable over Raidel in view of Everett, Sosalla, Miura and Timmons as applied to claim 8 above, and further in view of Berba et al. (US 2006/0111684 A1; hereinafter “Berba”).
Regarding claim 12, Raidel in view of Everett, Sosalla, Miura and Timmons teaches the absorbent article of claim 8, wherein, as discussed above, since Raidel in view of Everett, Sosalla, Miura and Timmons teaches printed matter as discussed above regarding claim 8, the content of that printed matter (i.e. the specific shapes and/or colors of the indicia) is not given patentable weight, so Raidel in view of Everett, Sosalla, Miura and Timmons renders obvious claim 12. Moreover, Berba teaches that indicia comprising speckles or dots was known in the absorbent article art at the time of invention (para [0029]), such that it would have been obvious to an artisan at the time of invention for the first and/or second indicia of Raidel in view of Everett, Sosalla, Miura and Timmons to comprise speckles or dots as taught by Berba, in order to utilize simple, easily-printed indicia.
 
Conclusion
It is noted that at least claims 8 and 22 could be rejected under 35 USC 103 over Everett in view of Fell et al. (US 2004/0253894 A1), Sosalla, Miura and Timmons, with Fell educating Everett to include at least one recessed area in the first layer as claimed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References teaching SAP gradients in absorbent article cores: Kellenberger et al. (US 4,699,823); Bryson (US 4,927,582); Rosenfeld et al. (US et al. (US 5,836,929); Wanek et al. (US 5,466,513); Rangachari et al. (US 2003/0234468 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785